Appeal from two orders of the Family Court, Richmond County, dated December 28, 1973 and February 22, 1974, respectively, the first adjudicating appellant a juvenile delinquent, after a fact finding hearing, and the second committing him to the Elmira Reception Center for a term of three years. Orders reversed, on the law, without costs, and petition dismissed. Appellant was adjudicated a juvenile delinquent on the testimony of two accomplices. However, the record is devoid of any independent corroborative evidence tending to connect appellant with the commission of the offense alleged in the petition. Without such independent corroboration^ the adjudication of delinquency may not be sustained (People v. Fitzgerald, 244 N. Y. 307; Matter of William L., 41 A D 2d 674; Matter of Arthur M., 34 A D 2d 761). With commendable candor, the Corporation Counsel, respondent’s attorney, agrees that the order under review should be reversed. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.